DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 2/10/2021 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, 12, 14, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S. Pub #2018/0350875), in view of Suh et al (U.S. Pub #2018/0159023), in view of Zhang et al (U.S. Pub #2015/0325622), in view of Li et al (U.S. Pub #2012/0032287).
With respect to claim 1, Han teaches a method for preventing excessive cap dielectric loss in memory areas (Fig. 3A, CR) and logic areas (Fig. 3A, PR) of a device, the method comprising: 

depositing a dielectric cap (Fig. 3A, 120/130) in direct contact with the first conductive line and the conductive pad; and 
constructing a top electrode (Fig. 3A, CMP and Paragraph 60) , a magnetic tunnel junction (MTJ) stack (Fig. 3A, MTJP), and a bottom electrode (Fig. 3A, BEP) in vertical alignment with the microstud of the conductive pad.
Han does not teach a conductive pad, wherein the dielectric cap is in contact with a portion of the top surface of the conductive pad, and the conductive pad includes a microstud.
Suh teaches a conductive line (Figs. 1-15, 135 and Paragraph 51) and a conductive pad (Fig. 1-15, 134 and Paragraph 53; see also Fig. 5, 134), wherein the conductive pad includes a microstud (Figs. 1-15, BEC), and a dielectric cap layer (Fig. 1-15, 138/142) in direct contact with the conductive line and a portion of the top surface of the conductive pad. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the connection structure 112/132 of Han to comprise a conductive pad such as 134 of Suh and the microstud 132 as taught by Suh in order to form the memory element with different dimensions while minimizing a chip in the logic structure forming process, using a highly reliable and simple process (Paragraph 57-58).

Zhang teaches a dielectric cap (Fig. 9, 62 and Paragraph 22) in direct contact with the first conductive line and the conductive pad (Fig. 9, 56/76).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to configure the dielectric layers 120/130 of Han as a dielectric cap in direct contact with the first conductive line and the conductive pad as taught by Zhang in order to prevent contact with the copper line/pad layers and avoid electrical shorting (Paragraph 22-23).
Han does not teach that the conductive line includes a top via.
Li teaches a logic area of an MRAM device, wherein a conductive line (Fig. 3, M x-1) in the logic area includes a top via (Fig. 3, V’X), and the conductive line and top via are in contact with a capping layer, and a microstud (Fig. 3, Vx) in the MTJ area.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a top via with the conductive line in the logic area of Han as taught by Li in order to integrate the formation of the microstud with the logic formation process (Fig. 3, Vx and Paragraph 32). 

With respect to claim 2, Han teaches depositing an encapsulation layer (Fig. 3A, 140).  
With respect to claim 3, Han teaches recessing the encapsulation layer to expose an upper area of the top electrode (Fig. 3A, CMP).  
claim 4, Han teaches depositing an inter-layer dielectric (ILD) (Fig. 3A, 150).
With respect to claim 5, Han teaches forming first top metal lines with a first set of vias (Fig. 3A, 154) connecting to the top via above the first conductive line and 
a second top -2-metal line (Fig. 3A, 160) connecting to the top electrode, 
wherein the first top metal lines with the first set of vias and the second top metal line are filled with a conductive material.
Furthermore, Li teaches forming first top metal lines (Fig. 3, M’x) with a first set of vias (Fig. 3, V’x+1) connecting to the top via (Fig. 3, V’x) above the first conductive line (Fig. 3, M’x-1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide first top metal lines with a first set of vias connecting to the top via in the logic area of Han as taught by Li in order to integrate the formation of the microstud and second top metal line with the logic formation process (Fig. 3, Vx and Paragraph 32). 
With respect to claim 6, Li teaches the first conductive line with the top via (Fig. 3, V’x) reduces a length of the first set of vias (Fig. 3, V’x+1), and thicker dielectric (Fig. 3, IMDx) above the first conductive line and the conductive pad prevents excess gouging of the dielectric cap.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide first top metal lines with a first set of vias connecting to the top via in the logic area of Han as taught by Li in order to 
With respect to claim 8, Han and Zhang teaches that the conductive pad with the microstud (Fig. 3A, 112/132 in Han; Fig. 9, 56/76 in Zhang) has a substantially inverted T-shaped configuration.
With respect to claim 9, Han teaches that the microstud (Fig. 3A, 132) of the conductive pad directly contacts the bottom electrode (Fig. 3A, BEP).
With respect to claim 11, Han teaches a method for reducing gouging of a dielectric cap by employing a subtractive etch technique forming a top via, the method comprising: 
forming a connection structure with a microstud (Fig. 3A, 112/132) in a memory area of the device; 
deposting a dielectric structure (Fig. 3A, 120/130);
-3-constructing MRAM pillars (Fig. 3A, MTJP) in the memory area, wherein the MRAM pillars are in direct contact with the microstud above the conductive pad; 
encapsulating the MRAM pillars with an encapsulation layer (Fig. 3A, 140); 
recessing the encapsulation layer to expose an upper area of the MRAM pillars (Fig. 3A, CMP); and 
forming metal lines (Fig. 3A, 160/152) to a top section of the MRAM pillars.

Suh teaches a conductive line (Figs. 1-15, 135 and Paragraph 51) and a conductive pad (Fig. 1-15, 134 and Paragraph 53; see also Fig. 5, 134), wherein the conductive pad includes a microstud (Figs. 1-15, BEC), and a dielectric cap layer (Fig. 1-15, 138/142) in direct contact with the conductive line and a portion of the top surface of the conductive pad. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the connection structure 112/132 of Han to comprise a conductive pad such as 134 of Suh and the microstud 132 as taught by Suh in order to form the memory element with different dimensions while minimizing a chip in the logic structure forming process, using a highly reliable and simple process (Paragraph 57-58)
Han does not explicitly disclose a dielectric cap in direct contact with the first conductive line and the conductive pad.
Zhang teaches a dielectric cap (Fig. 9, 62 and Paragraph 22) in direct contact with the first conductive line and the conductive pad (Fig. 9, 56/76).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to configure the dielectric layers 120/130 of Han as a dielectric cap in direct contact with the first conductive line and the conductive pad as taught by Zhang in order to prevent contact with the copper line/pad layers and avoid electrical shorting (Paragraph 22-23).

Han does not teach 
forming a first conductive line with the top via in a logic area of a device; 
and metal lines with vias to a top surface of the top via above the first conductive line.
Li teaches a logic area of an MRAM device, wherein a conductive line (Fig. 3, M x-1) in the logic area includes a top via (Fig. 3, V’X), and the conductive line and top via are in contact with a capping layer, and a microstud (Fig. 3, Vx) in the MTJ area;
metal lines (Fig. 3, M’x) with vias (Fig. 3, V’x+1) to a top surface of the top via above the first conductive line.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a top via with the conductive line in the logic area of Han as taught by Li in order to integrate the formation of the microstud and metal lines with the logic formation process (Fig. 3, Vx and Paragraph 32). 
With respect to claim 12, Han teaches that each of the MRAM pillars includes a top electrode (Fig. 3A, CMP), a magnetic tunnel junction (MTJ) stack (Fig. 3A, MTJP), and a bottom electrode (Fig. 3A, BEP).  
With respect to claim 14, Han teaches that the conductive pad with the microstud (Fig. 3A, 112/132 in Han) has a substantially inverted T-shaped configuration.
claim 15, Han teaches that the microstud (Fig. 3A, 132) of the conductive pad directly contacts the bottom electrode (Fig. 3A, BEP).  

Claim 7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han, Suh, Zhang, and Li, in view of Murray et al (U.S. Pub #2016/0027738).
With respect to claim 7, Han and Zhang does not teach that the first conductive line with the top via has a substantially U-shaped configuration.
Murray teaches a via and line that have a substantially U-shaped configuration (Fig. 1, 208 and 622).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the conductive line and top via of Han and Zhang to have a substantially U-shaped configuration as taught by Murray in order to minimize the resistance of the via (Paragraph 49).
With respect to claim 10, Han does not teach that the first conductive line and the conductive pad include ruthenium (Ru).
Murray teaches that conductive lines, interconnects, and pads can includes Ru (Paragraph 34 and 41).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include Ru in the first conductive line and the conductive pad of Han as taught by Murray in order to a barrier liner for the conductive material forming the conductive line/pad (Paragraph 34). 
With respect to claim 13, Han and Zhang does not teach that the first conductive line with the top via has a substantially U-shaped configuration.

 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the conductive line and top via of Han and Zhang to have a substantially U-shaped configuration as taught by Murray in order to minimize the resistance of the via (Paragraph 49).

With respect to claim 16, Han does not teach that the first conductive line and the conductive pad include ruthenium (Ru).
Murray teaches that conductive lines, interconnects, and pads can includes Ru (Paragraph 34 and 41).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include Ru in the first conductive line and the conductive pad of Han as taught by Murray in order to a barrier liner for the conductive material forming the conductive line/pad (Paragraph 34). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826